Citation Nr: 0021013	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-07 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for right ear hearing loss.

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from March 1962 to March 1966.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in November 1998 that denied the claimed benefits.


FINDINGS OF FACT

1.  The claim for service connection for right ear hearing 
loss is not accompanied by any medical evidence to support 
the claim.

2.  The claim for service connection for residuals of a left 
leg injury is not accompanied by any medical evidence to 
support the claim.

3.  The claims for service connection are not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for residuals of a left 
leg injury is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The report of the veteran's entrance examination dated in 
March 1962 noted hearing in the right ear to be 15/15 
whispered voice.  The March 1962 entrance examination found 
the veteran's lower extremities, including legs, to be 
normal.  Treatment records dated in July 1963 noted that the 
veteran had sustained a left leg abrasion which was healing 
well.  The report of the veteran's separation examination, 
dated in February 1966, noted the veteran's pure tone 
thresholds in the right ear, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
N/A
N/A
N/A
N/A
N/A

The veteran's lower extremities, including his legs, were 
found to be normal during his February 1966 separation 
examination.  

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131.  This determination requires a finding of a current 
disability that is related to an injury or disease incurred 
during service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has held that a claim must be accompanied by 
supportive evidence and that such evidence "must justify a 
belief by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  In order for a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in some circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability 
(including through presumptions that certain diseases 
manifesting themselves within certain prescribed periods of 
time are related to service).  Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

Right ear hearing loss
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, including 
sensorineural hearing loss, becomes manifest to a degree of 
at least 10 percent within 1 year of the veteran's 
termination of service, such disease will be presumed to have 
been incurred in service, even though there is no evidence of 
that disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  The Board notes that the veteran has not submitted 
any evidence that he had a right ear hearing disability 
during service or that he currently has a right ear hearing 
disability as defined under the above criteria . 

The veteran has also not submitted any medical evidence 
showing a nexus between an in-service injury or disease and 
any current right ear hearing loss.  While the veteran has 
claimed that he has right ear hearing loss which is related 
to service, he cannot offer only lay evidence to establish a 
connection between any current right ear hearing loss and 
service.  Espiritu.  The veteran's lay assertion of medical 
causation cannot constitute evidence to render the claim well 
grounded under 38 U.S.C.A. § 5107(a).  Caluza also provides 
that the nexus requirement may be satisfied if certain 
diseases are manifested within a prescribed time after 
service separation.  In this regard, regulations also provide 
that service connection may be presumed where a veteran 
served 90 days or more during a period of war, and an organic 
disease of the nervous system, such as sensorineural hearing 
loss, is manifest to a degree of at least 10 percent within 
one year of discharge.  38 C.F.R. §§ 3.307, 3.309.  The Board 
notes that no documentation has been submitted showing that 
any right ear hearing loss was manifest to a compensable 
degree within one year of the veteran leaving military 
service.  The claim is not plausible and must be denied as 
not well grounded.

Residuals of a left leg injury
The veteran has not submitted any medical evidence showing a 
current diagnosis of residuals of a left leg injury.  The 
veteran's service medical records show that he was treated 
for a left leg abrasion in July 1963.  However, the veteran 
has not submitted any medical evidence of a nexus between the 
left leg abrasion sustained during service and any left leg 
disorder that he may have now.  Although the veteran's 
statements and testimony must be accepted as true for 
determining whether his claim is well grounded, his opinion 
that he currently has residuals of a left leg injury which is 
related to service is entitled to no probative weight 
because, as a layperson, he is not competent to make such a 
determination.  Espiritu.  Medical evidence of a nexus is 
necessary.  In this case, there is no medical evidence 
showing that the veteran currently has residuals of a left 
leg injury that is related to service, and the claim must be 
denied as not well grounded.


ORDER

In the absence of a well-grounded claim, service connection 
for right ear hearing loss is denied.

In the absence of a well-grounded claim, service connection 
for residuals of a left leg injury is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

